NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 MARGARETHA YULFRIEN                              No. 07-70151
 MATULANDI,
                                                  Agency No. A096-342-479
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Margaretha Yulfrien Matulandi, a native and citizen of Indonesia, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum, withholding

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
of removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 n. 4 (9th Cir. 2003), and we deny the petition for

review.

        In her opening brief, Matulandi fails to challenge the agency’s dispositive

determination that her asylum claim is time-barred. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are

deemed waived).

        Substantial evidence supports the agency’s finding that Matulandi failed to

establish past persecution in Indonesia. See Hoxha, 319 F.3d at 1182. Substantial

evidence also supports the agency’s finding that even as a member of a disfavored

group, Matulandi failed to demonstrate a clear probability of future persecution.

See id. at 1185. Further, the evidence does not compel the finding that Matulandi

is a member of a group facing a pattern or practice of persecution. See Wakkary v.

Holder, 558 F.3d 1049, 1060-62 (9th Cir. 2009). Accordingly, her withholding of

removal claim fails.




JT/Research                                2                                    07-70151
        Matulandi fails to raise any substantive arguments with respect to the

agency’s denial of CAT relief. See Martinez-Serrano, 94 F.3d at 1259-60.

        PETITION FOR REVIEW DENIED.




JT/Research                                3                                     07-70151